[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]RULINGS RE: DEFENDANT'S (HICE) REQUEST TO REVISE DATED FEBRUARY 19, 1998
The Court has reviewed the defendant's Request to Revise, dated February 19, 1998, and the Plaintiffs' Objection dated March 19, 1998. The Court enters the following orders in connection with the Request to Revise:
    1. All requests for references to specific statute and/or regulation numbers are granted: The plaintiffs shall revise their complaint to include specific statute and/or regulation numbers.
2. All other requests are denied.
BY THE COURT,
Honorable Jonathan J. Kaplan